DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-3, drawn to a method for producing a protein hydrolysate comprising: a. providing an aqueous solution or suspension of a protein substrate; and b. exposing the aqueous solution or suspension of the protein substrate to a polypeptide having endopeptidase activity and to a polypeptide having carboxypeptidase activity, to obtain the protein hydrolysate; wherein the polypeptide having carboxypeptiddase activity is characterised by having a Pro/ACHA*100 ratio of at least 30.

Invention 2	Claims 4-6, drawn to an isolated polypeptide having carboxypeptidase activity, a liquid or granulate composition comprising the polypeptide, and whole broth formulation or cell culture composition comprising the polypeptide.

Invention 3	Claims 7-9, 12, 13, drawn to a polynucleotide encoding the polypeptide, nucleic acid construct or expression vector comprising the polynucleotide, recombinant host cell, and method for producing a polypeptide having carboxypeptidase activity comprising cultivating the host cell.

Invention 4	Claim 15, drawn to a protein hydrolysate comprising free amino acids, wherein the amount of free amino acids is at least 20g per 100 gram protein, the total 

The inventions listed as Inventions 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A same or corresponding technical feature shared among the inventions is polypeptide having carboxypeptidase activity.  However, the reference of Accession V5G105 (22-JAN-2014; PTO 892) teaches a carboxypeptidase comprising an amino acid sequence that has 88.5% identity to SEQ ID NO: 2 (see attached record).  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.


Species Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SEQ ID NOs: 1-10 
Applicant is required, in reply to this action, to elect a single SEQ ID NO species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652